






MDU Resources Group, Inc.




1998 Option
Award Program


PLAN DOCUMENT


































This document constitutes part of a Prospectus covering securities that have
been registered under the Securities Act of 1933.














MDU RESOURCES GROUP, INC.

 
 

--------------------------------------------------------------------------------

 

1998 OPTION AWARD PROGRAM




Article 1.                      Establishment, Purpose and Duration


1.1           Establishment of the Plan.  MDU Resources Group, Inc., a Delaware
corporation (hereinafter referred to as the “Company”), hereby establishes the
“MDU Resources Group, Inc., 1998 Option Award Program” (hereinafter referred to
as the “Plan”), as set forth in this document.  The Plan permits the grant of
Nonqualified Stock Options.


The Plan shall become effective as of February 12, 1998 (the “Effective Date”),
and shall remain in effect as provided in Section 1.3 herein.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company stockholders.


1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect until
terminated by the Board of Directors pursuant to Article 9 herein.




Article 2.                      Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1           “Award” means, individually or collectively, a grant under the
Plan of NQSOs.


2.2           “Award Agreement” or “Option Award Agreement” means an agreement
entered into by each Participant and the Company, setting forth the terms and
provisions applicable to an Award granted to a Participant under the Plan.


2.3           “Board” or “Board of Directors” means the Board of Directors of
the Company.


2.4   A “Change in Control” shall mean:


(a)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by

 
2

--------------------------------------------------------------------------------

 

any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (iv) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i), (ii)
and (iii) of subsection (c) of this Section 2.4; or


(b)           Individuals who, as of February 12, 1998, which is the effective
date of the Plan, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or


(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


For avoidance of doubt, unless otherwise determined by the Board, the sale of a
subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.


2.5           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 
3

--------------------------------------------------------------------------------

 

2.6           “Committee” means the committee, as specified in Article 3,
appointed by the Board to administer the Plan with respect to Awards.


2.7           “Company” means MDU Resources Group, Inc., a Delaware corporation
(including its business units), or any successor thereto as provided in Article
11 herein.


2.8           “Director” means any individual who is a member of the Board of
Directors of the Company.


2.9           “Disability” means “permanent and total disability” as defined
under Section 22(e)(3) of the Code.


2.10           “Dividend Account” is defined in Section 6.3 herein.


2.11           “Eligible Employee” means an Employee who is eligible to
participate in the Plan, as set forth in Section 5.1 herein.


2.12           “Employee” means (i) any full-time or regularly-scheduled
part-time employee of the Company or a Subsidiary or (ii) any bargaining unit
employee covered by a collective bargaining agreement to which the Company or
any of its Subsidiaries is a party.  Directors who are not otherwise employed by
the Company or a Subsidiary shall not be considered Employees for purposes of
the Plan.


                2.13           “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time, or any successor act thereto.


2.14           “Exercise Period” means the period during which an Option is
exercisable, as set forth in the related Award Agreement.


2.15           “Fair Market Value” shall mean the average of the high and low
sale prices as reported in the consolidated transaction reporting system or, if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported.


2.16           “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option under Section 422 of the Code.


2.17           “Option” means a Nonqualified Stock Option.


2.18           “Option Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option, as determined by the Committee
and set forth in the Option Award Agreement.


2.19           “Participant” means an Employee who has an outstanding Award
granted under the Plan.

 
4

--------------------------------------------------------------------------------

 

2.20           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act, as used in Sections 13(d) and 14(d) thereof,
including usage in the definition of a “group” in Section 13(d) thereof.


2.21           “Shares” means the shares of common stock, $1.00 par value, of
the Company.


2.22           “Subsidiary” means any corporation that is a “subsidiary
corporation” of the Company as that term is defined in Section 424(f) of the
Code.


2.23           “Termination of Service” means leaving the employ of the Company
or any Subsidiary for any reason.   For purposes of the Plan, transfer of
employment of a Participant among the Company and any Subsidiaries shall not be
deemed a termination of employment.




Article 3.                      Administration


3.1           The Committee. The Plan shall be administered by a committee  (the
“Commit­tee”); the members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board of Directors.


3.2           Authority of the Committee.  The Committee shall have full power
except as limited by law, the Articles of Incorporation and the Bylaws of the
Company, subject to such other restricting limitations or directions as may be
imposed by the Board and subject to the provisions herein, to determine the
Employees to receive Awards; to determine the size of Awards and the terms and
conditions thereof; to construe and interpret the Plan and any agreement or
instrument entered into under the Plan; to establish, amend or waive rules and
regulations for the Plan’s administration; and (subject to the provisions of
Article 9 herein) to amend the terms and conditions of any outstanding
Award.  Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan.  As permitted by law,
the Committee may delegate its authorities as identified hereunder.


3.3           Restrictions on Distribution of Shares and Share
Transferability.  Notwithstanding any other provision of the Plan, the Company
shall have no liability to deliver any Shares under the Plan unless such
delivery would comply with all applicable laws (including, without limitation,
the Securities Act of 1933) and applicable requirements of any securities
exchange or similar entity and unless the participant’s tax obligations have
been satisfied as set forth in Article 10.  The Committee may impose such
restrictions on any Shares acquired pursuant to Awards under the Plan as it may
deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.


3.4           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Participants and their
estates and beneficiaries.

 
5

--------------------------------------------------------------------------------

 

3.5           Costs. The Company shall pay all costs of administration of the
Plan.




Article 4.                      Shares Subject to the Plan


4.1           Number of Shares.  Subject to Section 4.2 herein, the maximum
number of Shares available for grant under the Plan shall be three million seven
hundred ninety-five thousand three hundred thirty (3,795,330).  Shares
underlying lapsed or forfeited Awards may be reused for other Awards.  Shares
granted pursuant to the Plan may be (i) authorized but unissued Shares of Common
Stock, (ii) Treasury Shares or (iii) Shares purchased on the open market.


4.2           Adjustments in Authorized Shares.  In the event of any equity
restructuring such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan and (ii) with respect to outstanding
Awards, in the number and kind of Shares subject to outstanding Awards, the
Option Exercise Price and other terms and conditions of outstanding Awards, in
the case of (i) and (ii) to prevent dilution or enlargement of rights.  In the
event of any other change in corporate capitalization, such as a merger,
consolidation or liquidation, the Committee may, in its sole discretion, cause
an equitable adjustment as described in the foregoing sentence to be made to
prevent dilution or enlargement of rights.  The number of Shares subject to any
Award shall always be rounded down to a whole number when adjustments are made
pursuant to this Section 4.2.  Adjustments made by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.




Article 5.                      Eligibility and Participation


5.1           Eligibility.  Persons eligible to participate in the Plan
(“Eligible Employees”) include all Employees, as determined by the Committee.


5.2           Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Employees those to
whom Awards shall be granted.




Article 6.                      Stock Options


6.1           Grant of Options.  Subject to the terms and conditions of the
Plan, Options may be granted to Eligible Employees, at any time and from time to
time, as shall be determined by the Committee. The Committee shall have complete
discretion in determining the number of Shares subject to Options granted to
each Participant (subject to Article 4 herein) and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such Options.


6.2           Option Award Agreement.  Each Option grant shall be evidenced by
an Option Award Agreement that shall specify the Option Exercise Price, which
shall be the Fair Market Value of a Share on the date of grant, the term of the
Option, the number of Shares to which the Option pertains, the Exercise Period
and such other provisions as the Committee shall determine.

 
6

--------------------------------------------------------------------------------

 

6.3           Dividend Account.  At the time of the Award, a Dividend Account
(the “Dividend Account”) shall be established for each Participant.  If a
dividend is declared by the Board on the Common Stock of the Company, an
equivalent amount shall be accrued in the Dividend Account of each Participant
for each share of Common Stock underlying all unvested Options held by the
Participant.  When the Award vests, all amounts in the Dividend Account shall be
paid in cash to the Participant.  If the Award is forfeited, all amounts in the
Dividend Account shall also be forfeited.


6.4           Exercise of and Payment for Options.  Options granted under the
Plan shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve.


A Participant may exercise an Option, in whole but not in part (subject to the
Committee’s right to determine otherwise), at any time during the Exercise
Period. Options shall be exercised by the delivery of a written notice of
exercise to the Company or its designee, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by provision for
full payment for the Shares; provided, however, that the Committee shall have
the right in its sole discretion to establish other procedures for the exercise
of Options.


The Committee shall have the authority to establish procedures for payment upon
the exercise of Options which may include, in the Committee’s sole discretion,
payment (a) in cash or its equivalent, (b) by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Exercise Price (provided that the Shares which are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Exercise Price), (c) by broker-assisted
cashless exercise or (d) by a combination of (a), (b) and/or (c).


As soon as practicable after receipt of a notification of exercise of an Option
and provision for full payment therefor, there shall be delivered to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option(s).


6.5           Termination of Service.


(a)           Upon any Termination of Service, unvested Options and any amounts
accrued in a Participant’s Dividend Account shall be forfeited.


(b)           Death


If the Participant dies while still employed, any vested Options, to the extent
that they are then exercisable, may be exercised, at any time within one (1)
year (even if this extends the term of the Options) after the date of the
Participant’s death by the person designated in the Participant’s last will and
testament or by the personal representative of the Participant’s estate.

 
7

--------------------------------------------------------------------------------

 



(c)           Disability


If the Participant suffers Disability, any vested Options, to the extent that
they are then exercisable, may be exercised at any time within one (1) year
(even if this extends the term of the Options) after the date of Disability by
the Participant or by a person qualified or authorized to act on behalf of the
Participant.


(d)           Other Termination of Service


If the Participant’s Termination of Service is for any reason other than Death
or Disability, any vested Options, to the extent that they are then exercisable,
may be exercised at any time within the three (3) months (even if this extends
the term of the Options) following the date of Termination of Service.


6.6           Transferability of Options.  All Options granted to a Participant
under the Plan shall be exercisable during the Participant’s lifetime only by
such Participant, and no Option granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.




Article 7.                      Rights of Employees


7.1           Employment.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Participant’s employment at
any time, for any reason or no reason in the Company’s sole discretion, nor
confer upon any Participant any right to continue in the employ of the Company.


7.2           Participation.  No Employee shall have the right to be selected to
receive an Award.


7.3           Limitation of Implied Rights.  Neither a Participant nor any other
Person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Shares or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary.  Nothing contained in
the Plan shall constitute a guarantee that the assets of such companies shall be
sufficient to pay any benefits to any Person.


Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.





 
8

--------------------------------------------------------------------------------

 

Article 8.                      Change in Control


The terms of this Article 8 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control, any and all Options granted hereunder shall become
immediately exercisable.




Article 9.                      Amendment, Modification and Termination


9.1           Amendment, Modification and Termination.  The Board may, at any
time and from time to time, alter, amend, suspend or terminate the Plan in whole
or in part.


9.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by applicable law and except as otherwise provided herein.




Article 10.                      Tax Withholding


10.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to an
Award made under the Plan.


10.2           Share Withholding.  The Committee shall have the authority to
establish procedures with respect to tax withholding required upon the exercise
of Options, which may include payment by Participants (a) by tendering
previously owned Shares held by the Participant at least six (6) months prior to
their tender or (b) by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be imposed on the transaction.




Article 11.                      Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.





 
9

--------------------------------------------------------------------------------

 

Article 12.                      Legal Construction


12.1           Gender and Number.   Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.


12.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


12.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


12.4           Governing Law.  To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Delaware.

 
10

--------------------------------------------------------------------------------

 
